                      Case 1:19-cv-06086-VSB Document 34 Filed 08/10/20 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES JOHNSON                                LAW DEPARTMENT                                            GIANCARLO MARTINEZ
                                                                                                      Assistant Corporation Counsel
Corporation Counsel                               100 CHURCH STREET                                           Phone: (212) 356-3541
                                                  NEW YORK, NY 10007                                            Fax: (212) 356-3509
                                                                                                      Email: gmartine@law.nyc.gov

                                                                        August 7, 2020
          BY E.C.F.
          Honorable Judge Vernon S. Broderick
          United States District Judge
          United States District Court
          Southern District of New York                                         8/10/2020
          40 Foley Square                                       The Clerk of Court is respectfully directed to mail a copy of this
          New York, NY 10007                                   endorsement to the pro se Plaintiff.


                          Re:    Wilson Lugo v. City of New York, et al., 19-CV-6086 (VSB)

          Your Honor:
                           I am an Assistant Corporation Counsel in the Office of James Johnson,
          Corporation Counsel of the City of New York, and the attorney assigned to the defense in the
          above-referenced matter. In that capacity, the undersigned respectfully writes to request the
          Court extend the time, from August 7, 2020, to September 25, 2020, for defendants to respond to
          the Court’s May 12, 2020 Order pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997).
          This is the first request for an extension and it is made without conferring with plaintiff because,
          upon information and belief, he is currently incarcerated and his consent could not expeditiously
          be obtained prior to making this request.

                         Briefly, by way of background, on May 12, 2020, Your Honor granted the
          undersigned’s request for an extension of time to Answer on behalf of defendants, and ordered
          the undersigned identify the John Doe officers alleged in plaintiff’s Complaint pursuant to
          Valentin. See DE 31.

                           On August 7, 2020, the undersigned answered for defendants City of New York
          and Detectives Brugal, Gomez, and Valdez. See DE 32. After interviewing the individual
          defendants and reviewing the available documents, the undersigned believes that officers from a
          second unit, the Technical Assistance Response Unit (“TARU”), responded to the alleged
          incident location on September 6, 2017. The undersigned is in the process of requesting
          additional documents in order to identify the individual plaintiff is attempting to include in this
          lawsuit. However, due to the limitations resulting from the current COVID-19 pandemic, this
          process is still ongoing. Further, the NYPD was operating with strained resources for a portion of
          the early summer due to the protests in the City, causing additional delay.
         Case 1:19-cv-06086-VSB Document 34 Filed 08/10/20 Page 2 of 2




              Accordingly, the undersigned respectfully requests the Court extend the time from
August 7, 2020, to September 25, 2020, for defendants to respond to the Court’s May 12, 2020
Valentin Order.

              Thank you for your consideration herein.

                                                          Respectfully submitted,

                                                          /s/Giancarlo Martinez________
                                                          Giancarlo Martinez
                                                          Assistant Corporation Counsel
                                                          Special Federal Litigation Division
                                                          (212) 356-3541


cc:    Via FIRST CLASS MAIL
       Wilson Lugo, DIN #19-A-1669
       Plaintiff Pro Se
       Clinton Correctional Facility
       P.O. Box 2001
       Dannemora, NY 12929




                                              2
